
	
		II
		112th CONGRESS
		1st Session
		S. 1488
		IN THE SENATE OF THE UNITED STATES
		
			August 2, 2011
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To prohibit the expenditure of Federal funds for
		  abortions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hyde Amendment Codification
			 Act.
		2.Prohibiting Federally
			 funded abortionsTitle 1 of
			 the United States Code is amended by adding at the end the following new
			 chapter:
			
				4Prohibiting
				Federally funded abortions
					301.Prohibition on
				funding for abortions
						(a)In
				generalNo funds authorized
				or appropriated by Federal law, and none of the funds in any trust fund to
				which funds are authorized or appropriated by Federal law, shall be expended
				for any abortion.
						(b)Health benefits
				coverageNo funds authorized
				or appropriated by Federal law, and none of the funds in any trust fund to
				which funds are authorized or appropriated by Federal law, shall be expended
				for health benefits coverage that includes coverage of abortion.
						302.Treatment of
				abortions related to rape, incest, or preserving the life of the
				motherThe limitations
				established in sections 301 shall not apply to an abortion—
						(1)if the pregnancy is the result of an act of
				rape or incest; or
						(2)in the case where
				a woman suffers from a physical disorder, physical injury, or physical illness,
				including a life-endangering physical condition caused by or arising from the
				pregnancy itself, that would, as certified by a physician, place the woman in
				danger of death unless an abortion is
				performed.
						.
		
